Citation Nr: 0911399	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-37 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for right eyelid ptosis 
to include as due to an undiagnosed illness or to service-
connected fibromyalgia.

2.  Entitlement to service connection for tremors to include 
as due to an undiagnosed illness or to service-connected 
fibromyalgia.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1989 to May 
1994.  Service in Southwest Asia is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the Veteran's claims for 
service connection for right eyelid ptosis and tremors.  The 
Veteran disagreed and perfected an appeal.

Issue not on appeal

The November 2004 rating decision denied entitlement to 
service connection for chronic headaches for which the 
Veteran perfected an appeal.  In a June 2007 rating decision, 
the RO granted entitlement to service connection for chronic 
headaches.  The Veteran did not disagree with the resulting 
disability rating or effective date assigned by the RO.  
Thus, this matter is not in appellate status and will be 
discussed no further herein.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of "downstream" issues such as 
the compensation level assigned for the disability or the 
effective date of service connection].

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

As noted above, the Veteran, who qualifies under 38 C.F.R. 
§ 3.317 (2008) as a Persian Gulf veteran, essentially 
contends that his right eyelid ptosis and tremor conditions 
are due to undiagnosed illness or, alternatively, that his 
conditions are due to his service-connected fibromyalgia 
disability.  The medical records in evidence establish that 
the Veteran has had both conditions within the pendency of 
his current claim for service connection, and further notes 
that the Veteran is service-connected for a fibromyalgia 
disability.  The Board notes that the Court held in McClain 
v. Nicholson, 21 Vet. App. 319 (2007), that so long as the 
veteran had a diagnosed disability during the pendency of the 
claim, service connection criteria requiring a current 
disability was satisfied.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA 
must provide a VA medical examination in service connection 
claims when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  More specifically, in the case 
of a Persian Gulf veteran who exhibits objective indications 
of chronic disability manifested by one or more specific 
signs or symptoms, such disability may be service connected 
provided that it became manifest during active service in the 
Southwest Asia theater of operations or to a degree of 10 
percent or more not later than December 31, 2011; and 
provided that the disability cannot be attributed to any 
known clinical diagnosis.

In this case, with regard to right eyelid ptosis, the record 
includes a June 2004 examination report of Dr. R.L. who 
observed the Veteran's right eyelid ptosis and a July 2004 
assessment of Dr. J.W. who also observed the Veteran's eyelid 
ptosis.  The ptosis condition manifested within the 
regulatory time period, and the Veteran has stated that it 
had existed for several years prior to the June and July 2004 
assessments.  With regard to whether the Veteran's ptosis 
condition manifested to a degree of 10 percent disabling or 
more under the criteria of Diagnostic Code 7800 
[Disfigurement of the head, face, or neck], is viewed in the 
context of McLendon; the Board observes that the level of 
proof required by the Court in McLendon is slight.  The Board 
finds that in this context, the record appears to satisfy the 
McLendon requirement but also notes that such a finding does 
not mean that the requirement under § 3.317 for a 10 percent 
disability has necessarily been satisfied for purposes of 
service connection.  Finally, there is no medical record 
which includes the opinion of a medical practitioner who has 
reviewed the Veteran's VA claims folder and who has 
determined the etiology of the ptosis condition with any 
degree of certainty.  Such an opinion is required before the 
Veteran's claim can be adjudicated.

With regard to the claim for tremors, the record shows a July 
2004 assessment by Dr. J.W. of tremors.  The Veteran's 
representative contends that the tremors are a neurologic or 
neurophsychologic symptom of an undiagnosed illness.  In the 
alternative, the Veteran contends that the tremor condition 
is due to his service-connected fibromyalgia.  Here, as 
above, the criteria for McLendon have been adequately met, 
and a medical opinion addressing the etiology of the tremor 
condition is required before a fair adjudication of the claim 
can be accomplished.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) [the duty to assist includes "the conduct of 
a thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one"].

Accordingly, the case is REMANDED for the following action:

1.  VBA shall contact the Veteran in 
writing and request that he identify or 
provide any further private medical 
records pertaining to his claims for 
service connection for ptosis and tremors 
which are not already part of the VA 
claims folder.  Any response to the 
request shall be attached to the Veteran's 
VA claims folder.  VBA shall also obtain 
any VA medical records pertaining to the 
Veteran that are not already part of the 
Veteran's VA claims folder.

2.  Following completion of the foregoing, 
VBA shall arrange for the Veteran's VA 
claims folder to be reviewed by an 
appropriate physician.  The examiner shall 
render an opinion whether it is as likely 
as not that the Veteran's right eyelid 
ptosis is attributable to an undiagnosed 
illness or attributable to the Veteran's 
service connected fibromyalgia condition 
or has an etiologic nexus to another 
diagnosable condition.  Similarly, the 
examiner shall render an opinion whether 
is it's as likely as not that the 
Veteran's tremor condition is attributable 
to an undiagnosed illness or attributable 
to the Veteran's service connected 
fibromyalgia or has an etiologic nexus to 
another diagnosable condition to include a 
reaction to medications.  If the examiner 
deems it necessary, VBA shall arrange for 
the Veteran to be examined by the examiner 
or any other appropriate physician, and 
any necessary diagnostic testing shall be 
accomplished.  The examiner shall render 
an opinion in writing and shall state the 
reasons and bases for the opinion.  The 
written opinion shall be associated with 
the Veteran's VA claims folder.

3.  Following completion of the foregoing, 
and any other development deemed 
necessary, VBA shall readjudicate the 
Veteran's claims for entitlement to 
service connection for right eyelid ptosis 
and tremors.  If the benefits sought on 
appeal remain denied, VBA should provide 
the Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




